    1 Dennis F. Dunne (pro hac vice)
      Samuel A. Khalil (pro hac vice)
    2 MILBANK LLP (effective February 19, 2019)
      55 Hudson Yards (effective February 19, 2019)
    3 New York, New York 10001-2163
      Telephone: (212) 530-5000
    4 Facsimile: (212) 530-5219

    5 and

    6 Paul S. Aronzon (SBN 88781)
      Gregory A. Bray (SBN 115367)
    7 Thomas R. Kreller (SBN 161922)
      MILBANK LLP (effective February 19, 2019)
    8 2029 Century Park East, 33rd Floor
      Los Angeles, CA 90067
    9 Telephone: (424) 386-4000
      Facsimile: (213) 629-5063
   10
      Proposed Counsel for the Official Committee
   11 of Unsecured Creditors

   12
                                    UNITED STATES BANKRUPTCY COURT
   13
                 NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
   14

   15
        In re:                                                Adversary Proceeding No. 19-03003 (DM)
   16
        PG&E CORPORATION; PACIFIC GAS                         Chapter 11 Case No. 19-30088 (DM)
   17   AND ELECTRIC COMPANY,

   18                              Debtors.                   (Jointly Administered)

   19   PG&E CORPORATION; PACIFIC GAS                         OFFICIAL COMMITTEE OF
        AND ELECTRIC COMPANY,                                 UNSECURED CREDITORS’ REPLY
   20                                                         MEMORANDUM OF LAW IN
                                  Plaintiffs,                 SUPPORT OF MOTION FOR
   21            vs.
                                                              PRELIMINARY INJUNCTION
   22   FEDERAL ENERGY REGULATORY
        COMMISSION,                                           Date:           April 10, 2019
   23                                                         Time:           9:30 a.m. (PT)
                                  Defendant.                  Place:          450 Golden Gate Ave.
   24                                                                         16th Floor, Crtrm. 17
                                                                              San Francisco, CA 94102
   25
                                                              Judge:          Hon. Dennis Montali
   26

   27

   28


Case: 19-03003         Doc# 137      Filed: 03/13/19   Entered: 03/13/19 17:05:21      Page 1 of 6   44553.00001
    1                                   PRELIMINARY STATEMENT

    2          Bankruptcy courts play a vital role in offering companies the opportunity for a fresh start,

    3 achieved through a carefully-crafted statutory scheme that balances the allocation of certain

    4 powers to a debtor-in-possession with strong safeguards for creditors. One of the key decisions

    5 Congress made in striking this balance was to vest chapter 11 debtors with the power, subject

    6 only to bankruptcy court approval, to reject onerous contracts when the cost of continuing to

    7 honor those contracts outweighs the benefits to the estate of doing so. This powerful tool is

    8 codified in the contract rejection provisions of Bankruptcy Code section 365(a). The Debtors’

    9 requested preliminary injunction is necessary to prevent Defendant Federal Energy Regulatory

   10 Commission (“FERC”) from infringing upon this fundamental right, and to protect the

   11 Bankruptcy Court’s exclusive jurisdiction to authorize the Debtors’ exercise of that right.

   12 Although FERC seeks to blur the lines between rejection of a contract and modification of the

   13 terms of a contract, this case is not about modification, abrogation, or even rejection, but

   14 jurisdiction. All that is at issue here is whether this Court has exclusive jurisdiction under the

   15 Bankruptcy Code to determine whether a debtor may reject an executory contract.

   16          FERC and certain power purchase agreement counterparties (the “PPA Counterparties”

   17 and, together with FERC, the “Defendants”) seek to encroach upon this Court’s jurisdiction by

   18 requiring that Plaintiffs PG&E Corporation and the Pacific Gas and Electric Company

   19 (collectively, the “Debtors”) obtain approval of any proposed rejection not only by the

   20 Bankruptcy Court but by FERC as well—thereby granting FERC a full veto power over any

   21 decision by this Court to authorize a rejection of a contract as being in the best interests of the

   22 Debtors’ estates. A result that gives FERC concurrent jurisdiction would render section 365(a) a

   23 practical nullity in the context of power purchase agreements, thereby effectively nullifying this

   24 key provision of the Code with respect to many material power purchase agreements. It would

   25 also disrupt the carefully-calibrated creditor priority scheme, empowering FERC to compel

   26 debtors to continue performance under contracts to the possible detriment of many, including tort

   27 creditors and other unsecured creditors. This not only runs directly contrary to Congress’s

   28 demonstrated intent to allow debtors to shed onerous contracts, but also severely hampers the


Case: 19-03003      Doc# 137      Filed: 03/13/19       1
                                                      Entered: 03/13/19 17:05:21        Page 2 of 6
    1 Debtors’, the Committee’s, and all parties’ ability to negotiate towards, and ultimately confirm, a

    2 plan of reorganization that properly restructures not only the Debtors’ creditor obligations but its

    3 key contractual relationships as well.

    4          It is imperative that parties in interest are able to negotiate with the certainty that the

    5 Court will be able to effect any result achieved. For a collaborative restructuring process to

    6 succeed, the parties must have a clear, shared understanding of the powers of this Court and the

    7 prerogatives of the Debtors. This certainty only comes with the knowledge that this Court has

    8 exclusive jurisdiction over whether actions necessary to the reorganization, including the ability

    9 to reject under section 365, may occur.

   10          Further, Defendants contend in their oppositions that no case or controversy exists here,

   11 and that this issue is therefore not ripe for judgment. Not so. It is apparent from the parties’

   12 briefing to date that a real, and stark, controversy exists concerning whether FERC or this Court

   13 may render decisions integral to the Debtors’ reorganization efforts. Specifically, the outcome of

   14 this controversy will have a meaningful and immediate effect on the Debtors’ decisions

   15 regarding the subject power purchase agreements.

   16          Moreover, the argument that there is no ripe case or controversy rings hollow given

   17 certain of the Defendants’ efforts to rush to FERC for relief just prior to the Debtors’ bankruptcy

   18 filings. The frantic prepetition race for a favorable FERC order lies in stark contrast to the

   19 postpetition contention that no controversy exists that is ripe for resolution.

   20          For the reasons described in the Debtors’ reply, in which the Committee joins, and for the

   21 reasons stated herein, the Committee respectfully requests that the Court grant the Debtors’

   22 motion for a preliminary injunction (the “Motion”).

   23                                              ARGUMENT

   24 I.       The Bankruptcy Court’s Exclusive Jurisdiction Over Contract Rejection Preserves

   25          the Integrity of the Bankruptcy Code and Fosters Productive Plan Negotiations

   26          When Congress enacted the Bankruptcy Code in 1978, it codified a variety of policies

   27 aimed at serving the public interest, paramount of which was the goal of providing debtors with a

   28 fresh start. The Bankruptcy Code enables debtors to “reorder their affairs, make peace with their


Case: 19-03003      Doc# 137      Filed: 03/13/19        2
                                                       Entered: 03/13/19 17:05:21          Page 3 of 6
    1 creditors, and enjoy a new opportunity . . . with a clear field for future effort, unhampered by the

    2 pressure and discouragement of preexisting debt.” Grogan v. Garner, 498 U.S. 279, 286 (1991)

    3 (internal citations omitted).

    4          Key to the success of these aims was ensuring uniformity and predictability in the

    5 restructuring of debtor-creditor relations. Congress accomplished this by consolidating

    6 reorganization efforts into a single proceeding and allowing debtors, subject to oversight by the

    7 Court and the participation of parties in interest, to remain in control of their property and key

    8 business decisions as they restructure. As one bankruptcy judge has stated: “As evidenced by

    9 the history of federal bankruptcy laws, a strong and predictable business bankruptcy scheme is

   10 critical to economic growth, market stability, and job creation and preservation.” Michelle M.

   11 Harner, Rethinking Preemption and Constitutional Parameters in Bankruptcy, 59 WM. & MARY

   12 L. REV. 147, 179–80 (2017).

   13          A powerful, and fundamental, tool within this scheme is a bankruptcy court’s ability to

   14 approve a debtor’s rejection of noneconomic executory contracts, where proven warranted, under

   15 section 365(a). See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 528 (1984) (“[T]he authority to

   16 reject an executory contract is vital to the basic purpose of a Chapter 11 reorganization, because

   17 rejection can release the debtor’s estate from burdensome obligations that can impede a

   18 successful reorganization.”). Subjecting the Debtors to the dual-jurisdictional regime for which

   19 Defendants advocate would effectively remove that fundamental tool from the Debtors’ toolbox

   20 with respect to many of their material power purchase agreements. See In re Am. Suzuki Motor

   21 Corp., 494 B.R. 466, 476-77 (Bankr. C.D. Cal. 2013) (“The [objective] of contract rejection

   22 under section 365 is to permit the debtor to receive the economic benefits necessary for

   23 reorganization . . . for the ultimate benefit of the estate and its creditors.”).

   24          Such a result would also frustrate a primary goal of the Bankruptcy Code: fostering

   25 predictability and certainty in the negotiation of a plan of reorganization. For the parties to these

   26 cases to reach agreement on a plan of reorganization, each party must have a clear and shared

   27 understanding of the rights and priorities enjoyed by each. The Debtors’ inability to have PPA

   28 rejections finally determined before this Court has consequences that reach farther than to the


Case: 19-03003      Doc# 137       Filed: 03/13/19       3
                                                       Entered: 03/13/19 17:05:21         Page 4 of 6
    1 PPA Counterparties alone. With the ability to reject the PPAs in doubt, the parties here—

    2 including the Committee—will struggle to assess the magnitude of the Debtors’ ongoing

    3 obligations under their PPAs, the size of the unsecured claims pool or the quantum of expected

    4 administrative priority claims, each of which is a key input to any reorganization modeling.

    5              Certainty of the parties’ respective rights, and the resulting uniformity in the parties’

    6 expectations, is therefore critical. Defendants’ attempts to muddy the waters must not undermine

    7 the black-letter law that this Court is the lone forum for actions that “could alter the debtor’s

    8 rights, liabilities, options, or freedom of action . . . .” In re Fietz, 852 F.2d 455, 457 (9th Cir.

    9 1988). This Court’s exclusive jurisdiction over a procedure as integral to chapter 11 as review of

   10 contract rejections under section 365(a) “best represents Congress’s intent to reduce substantially

   11 the time-consuming and expensive litigation regarding a bankruptcy court’s jurisdiction over a

   12 particular proceeding,” and in providing an “efficient and expeditious resolution of all matters

   13 connected to the bankruptcy estate.” Id.; see H. Rep. No. 595, 95th Cong., 2d Sess., 43–48.

   14 II.          An Active Controversy Exists, Ripe for Adjudication

   15              Defendants contend that the Debtors’ complaint should be dismissed for lack of standing

   16 because no active controversy exists. But Defendants’ own actions demonstrate otherwise.

   17              Anticipating that the Debtors would file for bankruptcy protection within days, NextEra

   18 Energy, Inc. and NextEra Energy Partners (collectively, “NextEra”) and Exelon Corporation

   19 (“Exelon”), each a Defendant here, filed petitions for a declaratory order from FERC on January

   20 18, and January 22, 2019. Inter alia, the petitions requested declarations, which FERC granted

   21 and ordered, that FERC has “concurrent jurisdiction” with this Court “to review and address the

   22 disposition of wholesale power contracts sought to be rejected through bankruptcy.” 1 Although

   23 the NextEra- and Exelon-initiated proceedings before FERC that gave rise to the current

   24 jurisdictional dispute were conducted under pretenses of utmost urgency, the Defendants now

   25 argue that it is somehow premature for the Bankruptcy Court to determine that very jurisdictional

   26 dispute. FERC and certain PPA Counterparties found the controversy ripe to address

   27
        1
            See NextEra Energy, Inc. and NextEra Energy Partners, L.P. v. Pacific Gas and Electric Company, 166 F.E.R.C.
   28 ¶ 61,049 (2019) (the “NextEra Order”) at 14; Exelon Corporation v. Pacific Gas and Electric Company, 166
        F.E.R.C. ¶ 61,053 (2019) (the “Exelon Order” and, together with the NextEra Order, the “FERC Orders”) at 12.


Case: 19-03003          Doc# 137       Filed: 03/13/19          4
                                                              Entered: 03/13/19 17:05:21           Page 5 of 6
    1 immediately prepetition—and on an urgent basis—but now argue that this Adversary Proceeding

    2 is insufficiently ripe for this Court to adjudicate. The Court should reject the PPA

    3 Counterparties’ selective interpretation of the ripeness doctrine.

    4          Furthermore, solely to preserve their appellate rights in the event that the automatic stay

    5 does not apply, the Debtors filed a “request for rehearing” at FERC, but reserved their contention

    6 that only this Court has jurisdiction to consider a request by the Debtors to reject any of their

    7 PPAs. If this Court does not have exclusive jurisdiction, the Debtors will be forced to continue

    8 proceedings before FERC in addition to before this Court, and will expend significant additional

    9 resources in doing so. Limiting litigation regarding whether this Court has the exclusive power

   10 to authorize rejection under section 365 to this Court, its rightful forum, would preserve

   11 significant value for the estate and its unsecured creditors.

   12                                           CONCLUSION

   13          For the foregoing reasons, the Court should grant the Debtors’ Motion.

   14 DATED: March 13, 2019                   /s/ Dennis F. Dunne
                                              DENNIS F. DUNNE
   15                                         SAMUEL A. KHALIL
                                              PAUL S. ARONZON
   16                                         GREGORY A. BRAY
                                              THOMAS R. KRELLER
   17
                                              Proposed Counsel for the Official Committee
   18                                         of Unsecured Creditors
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


Case: 19-03003      Doc# 137     Filed: 03/13/19       5
                                                     Entered: 03/13/19 17:05:21        Page 6 of 6
